Citation Nr: 0013991	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-19 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel







REMAND

The appellant served on active duty from May 1968 to March 
1972, from November 1990 to May 1991, and from August 1991 to 
April 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant's VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, identifies 
both The American Legion and the Alabama Department of 
Veterans Affairs in the space designated for the name of the 
service organization recognized as the representative.  The 
law precludes the prosecution of a claim on a claimant's 
behalf by more than one representative at any one time.  
38 U.S.C.A. § 7105(b) (2) (West 1991); 38 C.F.R. § 20.601 
(1999).  Consequently, the appellant must clarify which 
organization he desires as his representative, and the 
designated organization must be afforded an opportunity to 
review the file and present arguments on his behalf.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action.

Inform the appellant that his current 
power of attorney is defective, in that 
The American Legion and the Alabama 
Department of Veterans Affairs are both 
designated as representative.  If he 
wishes representation, he must execute a 
power of attorney designating only one 
individual or organization as his 
representative.  Provide the appellant 
with the appropriate form and instructions 
necessary to designate a power of 
attorney, in compliance with 38 C.F.R. 
§ 14.631 (1999).  Thereafter, the file 
should be referred to the designated 
representative, if any, for review and 
submission of additional arguments on the 
appealed issue, as listed on the title 
page.

After completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


